UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F (Mark One) REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-30972 HIP ENERGY CORPORATION (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) 5548 Parthenon Place, West Vancouver, British Columbia, Canada V7V2V7 (Address of principal executive offices) Richard Coglon, President, richard@hipenergycorp.com 5548 Parthenon Place, West Vancouver, British Columbia, Canada V7V2V7 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each className of each exchange on which registered Not ApplicableNot Applicable Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares Without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not Applicable (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. There were 60,727,660 common shares, without par value, issued and outstanding as of November 30, 2011. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESNO If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YESNO Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued by the International Accounting Standards Board Other If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. 2 Item 17Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESNO (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YESNO 3 PART I GENERAL In this Annual Report on Form 20-F, references to: “Asset Purchase Agreement” means the asset purchase agreement among HIP, HIP Texas, EEL, and HIP Resources dated March 14, 2010; “EEL” means Equi Energy LLC, a Texas corporation; “HIP Resources” means HIP Energy Resource Limited, a British Virgin Islands corporation; “HIP Nevada” means HIP Energy (Nevada) Corporation, a Nevada corporation and a wholly owned subsidiary of HIP; “HIP Tech” means HIP Technology Limited, a British Virgin Islands corporation; “HIP Texas” means HIP Energy (Texas), Inc., a Texas corporation and a wholly owned subsidiary of HIP; “HIP Downhole Process Technology” means the technology relating to the hydrogen inducement down hole oil and gas recovery process acquired by HIP Texas pursuant to the License Agreement, which is described in more detail under the heading “Business Overview - HIP Downhole Process Technology”; “Group Rich” means Group Rich Development Limited, a British Virgin Islands corporation; “License Agreement” means the license agreement among HIP Tech, Group Rich, HIP Nevada and HIP dated March 14, 2010; “We”, “us”, “our”, the “Company”, and “HIP” means HIP Energy Corporation, a British Columbia corporation; and “Well Bores” means the rights acquired to various well bores by HIP Nevada pursuant to the Asset Purchase Agreement. Certain statements in this annual report are not historical and are forward-looking statements. These statements relate to expectations, beliefs, intentions, plans, objectives, assumptions or future events or performance of HIP. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “intend”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “project”, “predict”, “potential”, or “continue” or the negative of these terms or other comparable terminology. In particular, this annual report contains forward-looking statements pertaining to the following: · the quantity of potential oil and gas reserves; · potential oil and gas production levels; · potential production and operating activities and timing of such activities; · capital expenditure programs; · our ability to raise capital; · projections of market prices and costs; · discussion regarding any future joint venture agreements; · the acquisition of future well bores; 4 · the viability of the HIP Downhole Process Technology; and · treatment under governmental regulatory regimes and tax laws. Readers should read these forward-looking statements carefully because they discuss future expectations, contain projections of future results of operations or of financial condition or state other forward-looking information. Readers should be aware that these forward-looking statements involve known and unknown risks, uncertainties and contingencies and are based on assumptions that may not materialize or occur in the manner assumed. Consequently, actual results may vary from the estimates or predictions stated in the materials and these variations may be material. These risks, uncertainties and contingencies which may affect the assumptions underlying these forward-looking statements include, among others: · risks and uncertainties associated with estimating potential oil and gas reserves including interpreting engineering and geological data; · risks and uncertainties associated with our ability to establish the economic viability of the HIP Downhole Process Technology; · incorrect assessment that the Well Bores are suited for the HIP Downhole Process Technology; · geological, technical, drilling and processing problems; · liabilities inherent in oil and gas operations; · inability of HIP Resources to transfer the Louisiana Well Bores; · volatility in market prices for oil and gas and foreign currency exchange rates; · possible adverse effects of governmental regulations including changes in environmental and other regulations that may impose restrictions in areas where we operate; · competition for capital, acquisitions of reserves, undeveloped lands and skilled personnel; · investors becoming unwilling or unable to complete future private placements; · risks and uncertainties associated with our ability to raise additional capital; and · the risks described under the heading “Risk Factors”. Further, any forward-looking statement speaks only as of the date on which such statement is made, and, except as required by applicable law, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for management to predict all of such factors and to assess in advance the impact of such factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. Unless otherwise indicated, all dollar amounts referred to herein are in United States dollars. All references to CDN$ are to Canadian dollars and all references to US$ are to United States dollars. 5 ITEM 1.Identity of Directors, Senior Management and Advisers Not applicable. ITEM 2.Offer Statistics and Expected Timetable Not applicable. ITEM 3.Key Information A.Selected Financial Data The following financial data summarizes selected financial data for our company prepared in accordance with Canadian generally accepted accounting principles for the five fiscal years ended November 30, 2011. Additional information is presented to show the differences which would result from the application of United States generally accepted accounting principles to our financial information. Prior to March 30, 2010, our functional currency was the Canadian dollar and the reporting currency was the Canadian dollar. Effective March 30, 2010, our functional and reporting currency is the U.S. dollar. This results in all foreign currency impacts of holding non-U.S. dollar denominated financial assets and liabilities being recorded through the statement of earnings. We accounted for this change prospectively. The information presented below for the five year period ended November 30, 2011 is derived from our audited financial statements which were examined by our independent auditor. The information set forth below should be read in conjunction with our audited financial statements and related notes included in this annual report and with the information appearing under the heading “Item 5 Operating and Financial Review and Prospects”. Selected Financial Data (Calculated in accordance with Canadian GAAP) Fiscal Year Ended November 30 (Audited) CANADIAN GAAP (US$) (US$) (US$) (CDN$) (CDN$) Net Sales or Operating Revenue $
